IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0120
                              Filed March 22, 2017


IN THE INTEREST OF N.C. and D.C.,
Minor children,

D.C., Father,
       Appellant.

________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



      A father appeals the termination of his parental rights to his children.

AFFIRMED.



      Seth J. Harrington of Harrington Law Office, Clive, for appellant father.

      Thomas J. Miller, Attorney General, and Tabitha J. Gardner, Assistant

Attorney General, for appellee State.

      Erin M. Hardisty of Youth Law Center, Des Moines, guardian ad litem for

minor children.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


DOYLE, Judge.

       A father appeals the termination of his parental rights to his children. He

claims the State failed to prove the grounds for termination and termination is

contrary to the children’s best interests. Upon our de novo review, see In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014), we affirm the order terminating the

father’s parental rights.

       N.C. and D.C. were removed from their parents’ care and placed with a

relative after it was discovered that the parents had been caring for the children

while under the influence of methamphetamine. Both parents had a long history

of methamphetamine use, which they continued to use for many months after the

children’s adjudication as in need of assistance despite being recommended and

offered services to diminish their drug dependency. The father entered in-patient

substance abuse treatment in October 2016. He was successfully discharged in

December 2016, but he failed to participate in aftercare treatment after his

discharge and only visited the children a handful of times in November and

December 2016, following a six-month absence from their lives.

       In a January 2017 order, the juvenile court terminated the father’s parental

rights pursuant to Iowa Code section 232.116(1)(d) and (h) (2016). 1 We need

only find termination proper on one ground to affirm. See In re P.L., 778 N.W.2d

33, 39 (Iowa 2010). Parental rights may be terminated under Iowa Code section

232.116(1)(h) where:

              (1) The child[ren are] three years of age or younger.


1
 The court also terminated the mother’s parental rights, which are not at issue in this
appeal.
                                        3


             (2) The child[ren have] been adjudicated [children] in need of
      assistance pursuant to section 232.96.
             (3) The child[ren have] been removed from the physical
      custody of the child[ren]’s parents for at least six months of the last
      twelve months, or for the last six consecutive months and any trial
      period at home has been less than thirty days.
             (4) There is clear and convincing evidence that the child[ren]
      cannot be returned to the custody of the child[ren]’s parents as
      provided in section 232.102 at the present time.

There is no dispute the first three elements were proved.

      With regard to the final requirement, the showing the children cannot be

returned to the parent “at the present time” means “at the time of the termination

hearing.” In re D.W., 791 N.W.2d 703, 707 (Iowa 2010). At the time of the

termination hearing here, the father had not progressed beyond supervised visits

with the children. He was unemployed and living in his grandmother’s home.

Although he had completed in-patient substance abuse treatment, he failed to

follow through with aftercare treatment.       The father’s ten-year history of

methamphetamine      use   dwarfed   the    short period    of   sobriety he    had

demonstrated.

      The father argues he should receive additional time to prove his ability to

have the children returned to his care. The court may continue an out-of-home

placement for an additional six months provided its order “enumerate[s] the

specific factors, conditions, or expected behavioral changes which comprise the

basis for the determination that the need for removal of the child[ren] from the

child[ren]’s home will no longer exist at the end of the additional six-month

period.” Iowa Code § 232.104(2)(b). The juvenile court declined to grant the

father six additional months, noting the children had been placed out of the home

for ten months at the time of termination, the father continued to use
                                         4


methamphetamines for the majority of that time, and the father had not done

enough to demonstrate a commitment to sobriety sufficient to enable the court to

determine he would be able to maintain it.

       We agree the record does not provide a basis for finding the need for the

children’s removal will no longer exist in six months if permanency were to be

delayed. See In re Kester, 228 N.W.2d 107, 110-11 (Iowa 1975) (refusing to

“gamble with the children’s future” or force the children to “await their [parent]’s

maturity” where the parent’s history shows “good intentions, but feeble resistance

to temptation and wrongdoing”); see also A.M., 843 N.W.2d at 112 (noting

children must not be deprived permanency on the hope that someday the parent

will be able to provide a stable home).        Furthermore, we view termination

proceedings with a sense of urgency once the time period for termination

specified in section 232.116(1) has passed; “[t]ime is a critical element.” In re

C.B., 611 N.W.2d 489, 495 (Iowa 2000). That is because once the time period

for reunification set by the legislature has expired, “patience on behalf of the

parent can quickly translate into intolerable hardship for the children.” In re R.J.,

436 N.W.2d 630, 636 (Iowa 1989). As we have stated numerous times, children

are not equipped with pause buttons. See In re T.J.O., 527 N.W.2d 417, 422

(Iowa Ct. App. 1994) (“Children simply cannot wait for responsible parenting.

Parenting cannot be turned off and on like a spigot.          It must be constant,

responsible, and reliable.”); In re D.A., 506 N.W.2d 478, 479 (Iowa Ct. App.

1993) (“The crucial days of childhood cannot be suspended while parents

experiment with ways to face up to their own problems.”).
                                             5


       Once we determine the statutory grounds for termination exist, we must

determine whether termination is in the children’s best interest. See A.M., 843

N.W.2d at 112. In determining the children’s best interests, we give primary

consideration to their safety, to the best placement to further their long-term

nurturing and growth, and to their physical, mental, and emotional conditions and

needs. See id.

       Delaying permanency is not in these children’s best interests. See In re

J.E., 723 N.W.2d 793, 802 (Iowa 2006) (Cady, J., concurring specially) (noting

the “defining elements in a child’s best interest” are the child’s safety and “need

for a permanent home”); In re A.C., 415 N.W.2d 609, 613-14 (Iowa 1987) (noting

it is important to fix child custody quickly to avoid parentless limbo and holding

that once the statutory time limits for termination have been met, it is

unnecessary to take any more from the children’s future).          N.C.’s therapist

observed that N.C. was demonstrating “an uncommonly high level of anxiety,”

noting N.C. was “unusually concerned about having predictability,” noting that

N.C. “constantly seeks reassurance about what is going to happen . . . on each

day of the week,” and spent more time “structuring” the toys and games played

with during therapy sessions than “actually playing with the toys.”          N.C.’s

therapist stated she could not “say with 100% assurance that [N.C.]’s anxious

behaviors are being caused by the uncertainty of [N.C.’s] situation and the

shuffling around [N.C.] has withstood” but opined the “lack of permanency is the

greatest contributor to [N.C.]’s anxiety.”

       Additionally, the father seeks to avoid termination of his parental rights by

noting the children are currently in a placement with a relative. See Iowa Code
                                           6


§ 232.116(3)(a) (“The court need not terminate the relationship between the

parent and child if the court finds . . . [a] relative has legal custody of the child.”).

The Iowa Department of Human Services has legal custody of the children, not

the relative. Therefore, section 232.116(3)(a) does not apply. See A.M., 843

N.W.2d at 113 (“Although section 232.116(3)(a) allows the juvenile court not to

terminate when a ‘relative has legal custody of the child,’ Iowa Code

§ 232.116(3)(a), A.M. is not in the legal custody of her grandparents.”).

       Because there is clear and convincing evidence for terminating the

father’s parental rights pursuant to section 232.116(1)(h) and termination is in the

children’s best interests, we affirm the termination of the father’s parental rights.

       AFFIRMED.